DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 13, 14, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US pub 20200118953).
	With respect to claim 10, Yu et al. teach a redistribution structure, comprising (see figs. 1-5, particularly 3J and associated text): 
a first redistribution layer 36 (middle part above 22) and a first compensation circuit layer 36 (edge part above 24) electrically insulated from each other, wherein the first compensation circuit layer surrounds the first redistribution layer; 
a first dielectric layer 37 on the first redistribution layer and the first compensation circuit layer; and 
a second redistribution layer 38 (middle part above 22, part 38 third from left) and a second compensation circuit layer 36 (edge part above 24, part 36 first from left) are electrically insulated from each other and are disposed on the first dielectric layer, wherein the second compensation circuit layer surrounds the second redistribution layer, the second compensation circuit layer is connected to the first compensation circuit layer, and the second redistribution layer is connected to the first redistribution layer.  
With respect to claim 13, Yu et al. teach the first compensation circuit layer and the second compensation circuit layer have a regular pattern.  
With respect to claim 14, Yu et al. teach the first compensation circuit layer has a continuous network structure, and the second compensation circuit layer has a continuous network structure.  
With respect to claim 16, Yu et al. teach the first compensation circuit layer and the second compensation circuit layer are disposed in a cutting region or around the cutting region. See fig. 7.
With respect to claim 17, Yu et al. teach a second dielectric layer 41 above the on the second redistribution layer and exposing a top surface of the second compensation circuit layer; and a pad 110C located on the second dielectric layer and connected to the second redistribution layer.  
Allowable Subject Matter
Claims 11-12, 15, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814